Citation Nr: 0500124	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the throat and mouth to include soft palate, throat and 
tonsils.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had service from September 1955 to March 1970. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

Service connection has been in effect since March 1970 (date 
of his separation from service) for diabetes mellitus, rated 
as 10 percent disabling.  He also has service connection for 
bilateral hearing loss (now rated as 10 percent disabling), 
and tinnitus, rated as 10 percent disabling.  The rating for 
defective hearing was raised during the course of this 
appeal, and service connection granted and the current rating 
assigned for tinnitus.  These issues are not part of the 
current appeal.

The veteran provided testimony before a Veterans Law Judge 
via video conferencing in October 2004; a transcript is of 
record.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the pending appellate issue.

2.  Competent evidence establishes a reasonable nexus between 
the veteran's mouth and throat cancer and his ongoing in-
service exposure to Agent Orange and other toxic materials.






CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the throat 
and mouth to include soft palate, throat and tonsils is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board notes at the outset that there have been 
significant recent changes in VA law promulgated to preserve 
due process and provide other guidelines.  

In this case, additional records are undoubtedly available, 
and relatively minimal development of the evidence has been 
undertaken.  Of special importance are those documents which 
contain, according to the veteran, specified opinions, also 
orally offered to him, and by now, in all probability also 
found within the written documented record, which would both 
directly address and entirely sustain his claim.  

However, in this case, because it is possible, based on the 
evidence now of record, to now fully resolve the case on the 
substantive merits as well, it is unnecessary to further 
delay the claim in order to undertake such development.  

Based on the evidence of record and the purported medical 
opinion provided in association therewith, and thus the 
resolution effectuated herein, the Board can stipulate that 
the applicable regulatory mandates are met and that the 
veteran has been in no way prejudiced thereby.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. § 
3.307(a)(6).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the VA Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

The veteran had service from September 1955 to March 1970 and 
is presumed to have been exposed to Agent Orange during his 
more than a year serving in Vietnam.  He has alleged that in 
his position as a nuclear biological noncommissioned officer 
in the U.S. Marine Corps, he was also exposed to mustard gas 
and other nerve agents in service; this appears to be 
consistent with the service documentation of record.

The veteran has, in part, alleged that his tonsils, soft 
palate and other mouth parts, all of which (and perhaps 
others) are involved in his current and ongoing multifaceted 
cancer battle, are all extensions of the respiratory tract 
and other organs for which automatic or presumptive service 
connection has already been established under the law for 
cancer due to dioxin exposure.  

Not all VA records are in the file, and in fact, most VA 
clinical records since 2000 are not available.  However, 
clinical reports from 2000 reflect that the veteran was 
undergoing his second series of radiation/chemotherapy 
treatments for cancer of the soft palate, tonsils and oral 
cavity.  More recent clinical records are not in the file.

At the hearing, the veteran indicated that he had been told 
by medical care-givers at the VA that there was a probable 
relationship between his current cancer(s) and dioxin 
exposure.  It was noted in that testimony that actual 
presumptive service connection is warranted for cancer which 
involves the respiratory system (i.e., designated in 38 
C.F.R. § 3.3.307 as specifically, involving the lungs, 
bronchus, larynx and trachea); and that the nature of his 
current cancer is clearly within the delineated and rather 
specific parameters of the small tissue sarcomas enumerated 
within that regulation.  



Analysis

From the outset, the Board would note that the veteran's 
testimony in this case has been direct, relatively nonself-
serving, helpful, and entirely credible.  

The Board would also note that in order to render a decision 
in favor of any veteran's claim for service connection, 
regardless of the nature of the service or the claimed 
disability, the evidence need not be unequivocal or the 
conclusions infallible; but there must simply be a reasonable 
probability or, as in this case, a medically qualifiable and 
non-lay calculated possibility, of a nexus between the 
claimed disorder and service. 

The Board has two primary, viable options in this case.  One 
would be to return the case for acquisition of additional VA 
clinical records as well as a copy of the opinion cited by 
the veteran from his VA care-giver that the current cancer is 
indeed due to dioxin exposure; or alternatively, in the same 
vein, and as raised at the hearing, resorting to sending the 
case out for a VHA opinion.  

In order to undertake to solicit a VHA opinion (or even 
another one from the local VA level), would require 
acquisition of additional and updated clinical VA (and 
possibly private) records, which would in turn require an 
added interval before resolution.  It is clear that 
additional, probably substantial, pertinent medical data are 
available, including a great deal within the VA system that 
is not of now record through no fault of the veteran.

The other alternative would be to address the evidence as it 
now stands, without further delay.  In this case, the nature 
of the veteran's health problems are such that any auxiliary 
postponement would be conscionable only if there were no 
other viable options.  In this case, delay might add some 
tangible jeopardy to the overall health situation of the 
veteran.  Given his current problems, that is utterly 
pointless.

This case can herein be resolved based on both the evidence 
and the flexible and responsible tools of adjudication which 
are available to the Board.  The Board finds that it is 
decidedly in the best interest of the veteran, is most 
expedient and entirely supportable, and fulfills all 
requirements of due process, to do the latter.

The veteran is presumed to have been exposed to the dioxins 
via the defoliant Agent Orange while in Vietnam.  In his 
case, during his period of time in service which extended 
from 1955 to 1970, he was a Marine NCO in an MOS which placed 
him in the direct contact with other toxic agents as well.  
He already has service connection for a presumptive 
disability from dioxin exposure, diabetes, which has been 
present since 1970, the time of his service separation.

Collaterally, it is also appropriate to the discussion herein 
to note that even since the prior RO decision which is on 
appeal, a great deal has been learned through VA and other 
research about the impact of dioxin exposure and subsequent 
disease processes, knowledge and insights some of which are 
reflected in the regulatory revisions which have recently 
taken place and are cited above.

The veteran had testified, under oath, that he has been told 
by VA care givers that his squamous cell cancer involving the 
mouth and throat is due to toxic exposure in service.  Given 
the nature of known cancers which are unequivocally due to 
dioxin and other toxic exposure, and given the veteran's 
specific health situation, this is entirely possible, and 
within the mandates of regulations as relate to direct rather 
than presumptive service connection for such disabilities as 
delineated above.  Not only is it a reasonable opinion, but 
that the expert medical opinion has been given (and is 
probably now in the written record, of which there has been 
no solicitation from the VA facility since 2000) is entirely 
likely.  

A doubt is raised as to the nexus between exposure in service 
and the veteran's current mouth and throat cancer which must 
be resolved in his favor.  

Service connection for squamous cell carcinoma of the throat 
and mouth to include soft palate, throat and tonsils, is 
warranted.



ORDER

Service connection for squamous cell carcinoma of the throat 
and mouth to include soft palate, throat and tonsils is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


